t c memo united_states tax_court austin otology associates petitioner v commissioner of internal revenue respondent patrick w slater ii and robin h slater petitioners v commissioner of internal revenue respondent docket nos filed date gerald l brantley for petitioners brooke s laurie for respondent memorandum findings_of_fact and opinion goeke judge respondent determined austin otology associates austin otology had paid and deducted a number of personal expenses of its sole shareholder dr patrick slater for taxable years and respondent issued notices of deficiency disallowing the deductions imputing constructive dividends to dr slater and his wife robin and determining deficiencies for the years at issue respondent also imposed accuracy-related_penalties under sec_6662 on all petitioners for each year these cases were consolidated for trial briefing and opinion after concessions the issues remaining for decision are whether respondent properly denied business deductions austin otology claimed for taxable years and we hold that he did except for those concerning certain depreciation expenses whether the slaters received constructive dividends from austin otology in taxable years and we hold that they did but in amounts less than those respondent determined and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners have conceded that the following expenses claimed as deductions by austin otology should be disallowed and are constructive dividends to the slaters expenses for auto repairs expenses for veterinary services expenses for hunting licenses and expenses for auto repairs petitioners also concede that dr slater underreported his wages by dollar_figure whether respondent properly imposed accuracy-related_penalties under sec_6662 for taxable years and we hold that he did but the penalties must be adjusted for consistency with this opinion findings_of_fact when the petitions were filed the slaters resided in texas and austin otology’s principal_place_of_business was in texas dr slater is a board-certified physician specializing in neurotology the study and treatment of neurological disorders of the ear during the tax years at issue dr slater owned all the shares of austin otology a personal_service_corporation and was its only physician employee dr slater joined austin otology in and was initially one of two physician employees when he joined austin otology dr slater was developing an ointment to treat swimmer’s ear accordingly dr slater’s employment contract allowed him to continue researching the ointment and perform other developmental research the contract provided that the corporation would receive a ownership_interest in any patent dr slater received dr slater patented the swimmer’s ear ointment in and has worked to develop other products since he began at austin otology he has applied for three more patents on products he designed to counteract inner ear disorders the slaters jointly filed a form_1040 u s individual_income_tax_return and austin otology filed a form_1120 u s_corporation income_tax return for each of the tax years at issue respondent examined the returns petitioners filed for taxable years and respondent disallowed deductions claimed as other deductions for all three years and disallowed depreciation_deductions for respondent determined that the expenses that were nondeductible at the corporate level were taxable to the slaters as constructive dividends because austin otology had paid them for the personal benefit of dr slater and his family respondent’s determinations are as follows austin otology slaters year deficiency dollar_figure big_number big_number dollar_figure big_number big_number penalty dollar_figure big_number big_number dollar_figure big_number big_number all dollar amounts are rounded to the nearest dollar we can group the disallowed deductions petitioners have not conceded into the following six categories hunting expenses north carolina vacations and fishing charter home security system vehicle gps system depreciation and unexamined expenses hunting expenses among the inventions dr slater has researched since he started with austin otology is shooter’s ear a product he designed to both enhance hearing and protect the ear from damage caused by loud noises the product functions as a normal hearing aid in most situations but shuts off and protects the ear when it detects sounds over a threshold decibel level dr slater developed and refined shooter’s ear while he hunted on property he leased in laredo texas dr slater leased the property specifically for hunting but it provided a convenient setting to experiment with shooter’s ear dr slater had hunted on the property years before he developed shooter’s ear and continued to do so after he completed his shooter’s ear prototype austin otology made the lease payments and deducted the related expenses for each of the years at issue the laredo property provided a convenient location to test shooter’s ear but dr slater decided to go elsewhere to test its performance in colder conditions from to dr slater took four trips to british columbia during the trips he documented the cold weather performance of potential shooter’s ear components during the years at issue austin otology also paid for three hunting trips to more local destinations on which dr slater researched shooter’s ear the seven total trips are summarized by year below in date dr slater traveled alone to cranbrook british columbia for a weeklong guided hunt during the trip dr slater tested a device called the electronic shooter’s protective device esp esp represented the closest analog to shooter’s ear on the market and dr slater wanted to identify its shortcomings so he could improve upon them with shooter’s ear during the trip dr slater kept notes rating esp’s performance in a number of different categories including effectiveness comfort and battery life in date dr slater again traveled by himself to british columbia for a weeklong guided hunt during this trip dr slater experimented with the possibility of using his swimmer’s ear ointment in conjunction with a traditional hearing aid to protect the ear and amplify sound simultaneously dr slater made daily records on the ointment’s and the hearing aid’s performance he ultimately concluded that the ointment was not a suitable means for protecting the ear because it failed in extreme environments and under significant exertion in late date dr slater took a weekend hunting trip to west texas this time he brought a business_associate with him dr slater wore a hearing aid during the hunt and kept notes on its performance in date dr slater took a third trip to british columbia this time for a 12-day hunt dr slater traveled alone and again tested commercially available hearing aids on this trip dr slater compared a behind-the-ear hearing aid with one inserted deep in the ear canal and logged his observations of their performance dr slater ultimately used a form of the deep-insert design for his shooter’s ear prototype in date dr slater took a weekend hunting trip to west texas with his son during the trip he used the deep-insert hearing aid and documented its performance the unexamined expenses for which respondent denied deductions for include the cost of two hunting trips in date dr slater traveled to sonora mexico to hunt with the ceo of a local hospital with which dr slater had recently partnered although dr slater wore a hearing aid and documented its performance research was not his main priority on this trip dr slater saw the trip as an opportunity to build a stronger relationship with his new business partner dr slater estimated that the trip wa sec_90 personal so austin otology paid only of his expenses on the trip in date dr slater traveled by himself to smithers british columbia for a weeklong guided hunt on this trip dr slater experimented with the programming capabilities of the deep-insert hearing aid he took daily notes on the device’s performance dr slater killed several animals on his hunting trips and austin otology paid and deducted related taxidermy expenses dr slater intended to display the mounts at his clinic but has instead kept them in storage the slaters have never displayed the mounts at their personal_residence north carolina vacations and fishing charter in the slaters vacationed in north carolina with their children and mrs slater’s father leigh hebbard who kept austin otology’s books in dr slater and mr hebbard chartered a deep sea fishing boat austin otology deducted expenses on its return that it had paid for the vacation home and the fishing charter home security system austin otology paid and deducted an expense of dollar_figure to upgrade the security system at the slaters’ personal_residence after several vehicle break-ins were reported in the area the slaters installed three infrared cameras to augment their existing alarm system dr slater can access patient records via his personal computer and regularly reviews patient records at home vehicle gps system austin otology paid for the installation of a gps system in dr slater’s ford f-250 truck and deducted the expense on its return the gps system includes an entertainment system and security features dr slater drives the truck on his daily commute and on longer business trips depreciation in date anticipating that dr slater would be making frequent overnight business trips to college station austin otology purchased a recreational vehicle rv dr slater planned to stay in the rv to save on hotel expenses shortly after the purchase dr slater reduced his services in college station and no longer needed the rv dr slater used the rv on one business trip in date and then stored it at his hunting property in laredo the rv was available to accommodate guests if necessary but the need never arose austin otology elected to deduct a portion of the rv’s purchase_price under sec_179 and began depreciating the remaining balance on its return respondent disallowed the sec_179 deduction and the depreciation deduction and imputed a constructive_dividend to the slaters for the rv’s full purchase_price unexamined expenses respondent’s examining agent requested substantiating documents for dollar_figure of deductions austin otology claimed on its return however the agent closed the case before petitioners satisfied the request the parties have agreed that dollar_figure was for personal expenses and constituted a constructive_dividend to the slaters the remaining identifiable expenses consist of dollar_figure for hunting trips and dollar_figure for the laredo hunting lease a dollar_figure payment to westlake surgical lp and dollar_figure of payments to dr slater make up the remaining disallowed deductions but their purpose is unclear i burden_of_proof opinion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may shift to the commissioner where a taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioners have not argued that sec_7491 applies and therefore bear the burden_of_proof with respect to the income_tax adjustments we address the burden_of_proof on the constructive_dividend issue below ii deductions petitioners contend that the charges at issue qualify as business_expenses of austin otology sec_162 allows a deduction for ordinary and necessary business_expenses an expense is ordinary under sec_162 if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s trade_or_business 383_us_687 a taxpayer may not deduct an expenditure primarily motivated by personal considerations see 36_tc_879 taxpayers must satisfy more rigorous requirements to deduct entertainment_expenses sec_274 identifies two kinds of entertainment_expenses those related to entertainment activities and those related to entertainment facilities an entertainment activity is any activity which is of a type generally considered to constitute entertainment amusement or recreation sec_1 b i income_tax regs examples of such activities include hunting fishing and vacation and similar trips including such activit ies relating solely to the taxpayer or the taxpayer’s family id an entertainment_facility is a ny item of personal or real_property owned rented or used by a taxpayer for or in connection with entertainment sec_1_274-2 income_tax regs such items may include yachts hunting lodges fishing camps swimming pools tennis courts bowling alleys automobiles airplanes apartments hotel suites and homes in vacation resorts id taxpayers may deduct expenses associated with entertainment activities only if they are directly related to the active_conduct of the taxpayer’s trade_or_business sec_274 taxpayers may not deduct expenses associated with entertainment facilities sec_274 with these rules in mind we evaluate each category of petitioners’ expenses a north carolina vacation home the vacation home austin otology rented for the slaters’ trip to north carolina qualifies as an entertainment_facility because it is an item of real_property rented by the taxpayer in connection with entertainment consequently austin otology should not have deducted the associated expenses and we sustain respondent’s disallowance of the deduction b hunting and fishing expenses the laredo hunting property is real_property dr slater leased in connection with hunting which is per se entertainment under sec_1_274-2 income_tax regs therefore the property constitutes an entertainment_facility for purposes of sec_274 consequently austin otology improperly deducted the related expenses and we sustain respondent’s disallowance of the deduction the expenses austin otology paid for the north carolina fishing trip and the other hunting expenses relate to entertainment activities because hunting and fishing generally constitute entertainment recreation or amusement therefore austin otology properly deducted them only if they were directly related to the active_conduct of its trade_or_business sec_1_274-2 income_tax regs provides that an expenditure shall be considered directly related to the active_conduct of the taxpayer’s trade_or_business if it satisfies each of four requirements the taxpayer must have had more than a general expectation of deriving some income or other business benefit at an indefinite future time during the entertainment period the taxpayer must have engaged in a bona_fide business transaction other than entertainment for the purpose of obtaining such business benefit the principal character of the combined business and entertainment was the active_conduct of the taxpayer’s trade_or_business and the expenditure was allocable to the taxpayer and a person or persons with whom the taxpayer engaged in the active_conduct of trade_or_business during the entertainment the hunting trips do not satisfy the third factor thus austin otology improperly deducted the hunting expenses because they did not directly relate to its trade_or_business sec_1_274-2 - income_tax regs provides three more circumstances under which expenditures may directly relate to the taxpayer’s trade_or_business when the expenditure takes place in a clear business setting when the expenditure is for services performed and when the expenditures are allocable to business meals none of those circumstances exists here under sec_1_274-2 income_tax regs we presume that the principal character of a hunting trip is not the active_conduct of business to rebut the presumption the taxpayer must clearly establish the contrary we address the british columbia trips first dr slater claims he took the trips to perform research in cold weather however dr slater could have tested the products in the same conditions without purchasing expensive hunting trips outdoor shooting ranges would have provided the same conditions as the guided hunts at a fraction of the cost dr slater credibly testified that he performed research on the trips and presented supporting documentation however he has not clearly established that research was the focus of the trips dr slater’s logs indicate that he spent only a small portion of his time documenting his research he never took more than five pages of notes on any trip even though some lasted more than a week dr slater enjoys hunting he took hunting trips and leased hunting property before he began developing shooter’s ear dr slater could have performed his research without hunting and he spent only a small portion of his time on the trips documenting his research on these facts we find that petitioners have not clearly established that the principal character of the trips was the active_conduct of austin otology’s business therefore the expenses did not directly relate to the active_conduct_of_a_trade_or_business and austin otology improperly deducted them petitioners also failed to clearly establish that the principal character of the other three trips was the active_conduct of austin otology’s business dr slater admitted that his trip to sonora mexico wa sec_90 personal therefore by definition it did not directly relate to the active_conduct of austin otology’s business on his two trips to west texas dr slater hunted once with his son and once with a business colleague these two trips produced four total pages of research notes and dr slater could have performed the same research without hunting these trips look even more like entertainment than the british columbia trips because dr slater had company petitioners have again failed to overcome the regulation’s presumption that hunting trips are principally for entertainment accordingly we sustain respondent’s disallowance of the related deductions we also find that austin otology incorrectly deducted the fishing charter it purchased for dr slater and mr hebbard because personal considerations primarily motivated the expenditure under sec_1_274-2 income_tax regs we also presume that the principal character of fishing trips is not the active_conduct of business austin otology has not rebutted that presumption here dr slater testified that he planned the fishing trip at least partly to create an opportunity to train mr hebbard and improve his work performance however dr slater has not presented any evidence beyond his testimony that he actually trained mr hebbard on the trip a fishing boat does not provide a suitable environment for instructing an employee on the finer points of bookkeeping and we doubt any such instruction occurred accordingly we sustain respondent’s disallowance of the related deduction finally we find that austin otology improperly deducted taxidermy expenses during the years at issue dr slater claims that he originally intended to display the mounts at the clinic but later changed his mind we find this explanation implausible because austin otology continued to pay taxidermy expenses for years even though dr slater never displayed any mounts at the clinic the mounts symbolize dr slater’s personal hunting accomplishments and have not benefited austin otology in any way we find that personal considerations primarily motivated the taxidermy expenditures and thus we sustain respondent’s denial of the related deductions c security system whether a taxpayer may deduct an expense under sec_162 as an ordinary and necessary business_expense depends on the primary motive for incurring the expense beck v commissioner tcmemo_2001_270 if business purposes primarily motivated the expenditure the taxpayer may deduct it if personal objectives primarily motivated the expenditure the taxpayer may not deduct it and if substantial business and personal motives exist the taxpayer may deduct the portion of the expenses allocable to the business motive 55_tc_94 the determination of the taxpayer’s primary motive is factual because we find that personal considerations primarily motivated the security system installation we hold that respondent properly denied the related deduction regulations issued under the health insurance portability and accountability act of hipaa pub_l_no 110_stat_1936 require dr slater to have in place appropriate administrative technical and physical safeguards to protect the privacy of protected health information c f_r sec_164 c dr slater routinely takes patient records to his home and can access patient information on his personal computer he claims that he upgraded his home security system to comply with hipaa’s physical safeguard requirements the security system upgrade consists of three infrared cameras which were added to an existing alarm system hipaa does not require the level of protection the security system upgrade provides dr slater had an alarm system before the upgrade and installing cameras did not significantly increase the security of patient records as the security system was installed at dr slater’s primary residence he personally benefited from the expenditure austin otology gained very little if anything from the expenditure hipaa did not require the upgrade and it did not significantly increase patient record security on these facts we find that personal purposes primarily motivated the expenditure consequently respondent properly denied the related deduction d gps system to deduct expenses associated with a passenger_vehicle sec_274 requires a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the use of the facility or property c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property dr slater has provided a receipt to substantiate the gps system purchase but he has failed to provide records that adequately demonstrate business use consequently we hold that respondent properly denied austin otology’s deduction of the associated expenses dr slater testified that he used the truck for both business and personal purposes he has provided no documentation from which we may determine the appropriate allocation to each use he testified that he used the truck on business trips but he has not produced a mileage log the taxpayer bears the burden of demonstrating the propriety of any deduction and dr slater has failed to do so under these circumstances respondent properly denied austin otology’s deduction for the expenses associated with the gps installation e depreciation a corporation may claim depreciation_deductions under sec_167 for assets it uses in its trade_or_business a corporation may elect under sec_179 to immediately deduct the cost or a portion of the cost of certain assets the corporation may make the election only for assets that it uses predominantly in its trade_or_business if the corporation ceases using an asset for business purposes it must refrain from claiming further depreciation_deductions on the asset and must recapture excess sec_179 deductions austin otology claimed sec_179 and depreciation_deductions totaling dollar_figure for related to the rv that dr slater purchased to use on business trips after a single trip circumstances changed and dr slater no longer needed the rv for business purposes he took the rv out of service and stored it at his hunting property in laredo austin otology purchased the rv in date and took it out of service before yearend when austin otology filed its return dr slater knew that he would no longer use the rv for business purposes therefore austin otology should not have claimed sec_179 deductions the rv remained in service for one month consequently austin otology may claim one month of depreciation we sustain respondent’s denial of sec_179 and depreciation_deductions to the extent they exceed this amount f unexamined expenses to support the deductions respondent disallowed for petitioners have provided nearly pages of receipts invoices check copies and ledger printouts among the documents we identified payments for hunting trips and the hunting lease and we addressed them above the remaining expenses consist of a dollar_figure payment to westlake surgical lp and two checks to dr slater totaling dollar_figure although the documents indicate that austin otology paid the expenses they do not adequately substantiate the business_purpose of the expenditures petitioners have not organized the documents to permit us to efficiently evaluate deductibility neither petitioners’ brief nor dr slater’s testimony addresses these expenses in any detail petitioners would apparently leave this court with the tedious task of reviewing the documents for some link to a business_purpose we need not and shall not undertake the task of sorting through the voluminous evidence petitioner has provided in an attempt to see what is and what is not adequate substantiation of the items on petitioner’s returns hale v commissioner tcmemo_2010_229 because austin otology has failed to meet the substantiation requirements under sec_162 we hold that respondent properly denied deductions for the unexamined expenses iii constructive dividends sec_301 requires a taxpayer to include in gross_income amounts received as dividends generally a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 a dividend need not be formally declared or even intended by a corporation 418_f2d_589 5th cir unintended dividends are termed constructive dividends respondent has imputed constructive dividends to the slaters from austin otology for the years through a corporation’s inability to substantiate a deduction without more is not grounds for treating corporate expenditures as constructive dividends to the shareholder 598_f2d_525 9th cir aff’g in part rev’g in part tcmemo_1976_147 of determinative significance is whether the distribution was primarily for shareholder benefit 472_f2d_449 5th cir aff’g in part rev’g in part and remanding tcmemo_1971_145 the determinations of constructive_dividend income received by the slaters are determinations of unreported income for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or demonstrating that the taxpayer actually received unreported income see 46_f3d_382 5th cir aff’g in part rev’g in part and remanding in part tcmemo_1992_168 if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 we find that respondent has established an adequate evidentiary foundation to shift the burden_of_proof to petitioners on this issue the slaters were clearly the primary beneficiaries of many of the expenditures at issue here austin otology financed the slaters’ family vacation to north carolina and hunting and fishing trips for dr slater and his guests the slaters benefited from the installation of the security system because it was installed at their personal_residence they benefited from the gps system because it was installed in a vehicle they used for personal trips petitioners’ brief explicitly disputes the constructive_dividend treatment for only the taxidermy expenses the rv purchase and the unexamined expenses we discuss each in turn a taxidermy expenses the slaters argue that they did not receive a personal benefit from austin otology’s payment of taxidermy expenses because they never displayed the animal mounts at their personal_residence they claim that dr slater originally intended to display the mounts at the clinic but later decided to keep them in storage nevertheless we find that the taxidermy expenses primarily benefited dr slater the mounts represented his personal hunting successes and he could retrieve them from storage to impress his friends or recall memorable hunts however minimal these personal benefits may be they still outweigh any benefit to austin otology b rv purchase in determining whether a constructive_dividend has been made ‘ t he crucial concept is that the corporation conferred an economic benefit on the stockholder without expectation of repayment ’ 621_f2d_731 5th cir quoting smith f 2d pincite the slaters did not receive any economic benefit from austin otology’s purchase of the rv so they did not receive a corresponding constructive_dividend dr slater acquired the rv when he thought he would be making frequent overnight business trips after he used the rv for one trip his plans changed and austin otology no longer needed the rv dr slater stored the rv at his hunting property for convenience but the slaters have not used it for personal purposes dr slater conceded at trial that he would probably allow guests to stay in the rv if the need arose but this has never happened accordingly the slaters have derived no personal benefit from the rv and we find that respondent improperly imputed a constructive_dividend to them c unexamined expenses for the unexamined expenses in respondent produced a summary of disallowed deductions and corresponding constructive dividends we can identify several of the expenditures using other evidence in the record for example the summary includes the laredo hunting lease payment and two hunting trips addressed above the remaining disputed entries consist of two checks to dr slater totaling dollar_figure and a check to westlake surgical lp for dollar_figure respondent noted on the summary that the dollar_figure expenditure was originally charged to an account titled slater-taxable the fact that two of the checks were made out to dr slater and the third was originally charged to a suspicious account provides sufficient evidence that the payments were made for the slaters’ benefit accordingly the burden shifts to the slaters to prove by a preponderance_of_the_evidence that respondent’s deficiency determination was erroneous to refute respondent’s claim that the expenditures were made primarily to benefit the slaters petitioners have presented receipts check copies and general ledger entries the documents substantiate the expenditures but do not explain their purpose moreover to the extent we can ascertain the purpose it appears that each of the expenditures benefited the slaters for example the dollar_figure check to westlake surgical appears to be for dr slater’s capital_contribution to a limited_partnership the other checks were paid to dr slater personally without further explanation we cannot determine how the expenditures benefited anyone other than dr slater accordingly petitioners have failed to meet their burden of proof and we sustain respondent’s determinations concerning the unexamined expenses iv accuracy-related_penalty sec_6662 and b and imposes a penalty if any part of an underpayment_of_tax results from among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the commissioner bears the burden of production on the applicability of an accuracy-related_penalty he must come forward with sufficient evidence indicating the propriety of the penalty see sec_7491 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite- respondent satisfies his burden of production by showing that the understatements of income for all years meet the definition of substantial see janis v commissioner tcmemo_2004_117 aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6662 defines an understatement as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate petitioners’ understatements easily exceed the threshold even after we reduce them to account for our findings above respondent has therefore met his burden of production petitioners argue that the accuracy-related_penalty does not apply because they filed their returns in good_faith pursuant to sec_6664 an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id we find that petitioners have not established a defense under sec_6664 petitioners have presented no evidence to support the adequacy of their efforts to assess their proper tax_liabilities petitioners had ample opportunity to consult with a tax professional to determine their proper liabilities a bare assertion that the underpayments resulted from an honest mistake does not establish a good-faith defense accordingly we sustain respondent’s imposition of accuracy-related_penalties under sec_6662 for the years at issue to reflect the foregoing and concessions made by petitioners decisions will be entered under rule
